United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois  60604

                                         REVISED August 5, 2011
                                              July 20, 2011

                                                   Before

                                     RICHARD A. POSNER, Circuit Judge

                                     JOEL M. FLAUM, Circuit Judge

                                     DIANE S. SYKES, Circuit Judge

        


    UNITED STATES OF AMERICA,                               Appeal from the United States District
                     Plaintiff‐Appellee,                    Court for the Northern District of
                                                            Illinois, Eastern Division.
    No. 09‐3967                v. 
                                                            No. 08 cr 00186
    STEPHEN WALTOWER, 
                   Defendant‐Appellant.                     David H. Coar,
                                                                 Judge.



 
                                                O R D E R



              The opinion issued in the above‐entitled case on July 5, 2011, is hereby
              amended as follows:



                          On page 9, line 27, “30‐month” should be changed to “360‐month”.